Allen, C.J.,
dissenting. I am unable to concur in the recommended sanction in this matter. The Board included as a mitigating factor the absence of selfish or dishonest motive. The findings, however, are totally devoid of any suggestion as to what the respondent’s motives were. The alteration to the release of the right to first refusal and the material change to the convenants in the deed from the Damazos to the Cronins was, as the Board concluded, serious misconduct. I am at a loss as to how this conduct can then be characterized as negligence or be considered as a lack of diligence, thoroughness or caution.
At the very least the matter should be remanded to ascertain the reasons for the alterations. Until this is known, it is impossible to impose an appropriate sanction.